UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2237


CHANEL TURNER,

                    Plaintiff - Appellant,

             v.

WILLIAM BEAL, II,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:18-cv-00100-MSD-DEM)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chanel Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chanel Turner appeals the district court’s order dismissing her second amended

complaint for lack of subject matter jurisdiction. On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Turner’s informal

brief does not challenge the basis for the district court’s disposition, Turner has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2